Citation Nr: 0216691	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1983 to May 1985.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which denied 
service connection for a seizure disorder; and granted 
service connection for bilateral hearing loss, rated 
noncompensable.  


FINDINGS OF FACT

1.  A seizure disorder was not manifested during the 
veteran's service or in the first postservice year; and there 
is no competent evidence of a nexus between a current seizure 
disorder and his active service or any complaints treated 
therein.  

2.  The veteran's hearing acuity has been no worse than level 
I in each ear at any time during the evaluation period. 


CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables 
VI and VII (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied service connection for a seizure 
disorder and assigned a noncompensable rating for the 
service-connected hearing loss disability in February 2000, 
and has not reviewed the case under the regulations 
implementing the VCAA.  Nevertheless, after reviewing the 
claims folder, the Board finds that, with regard to the 
issues at hand, there has been substantial compliance with 
the pertinent mandates in the VCAA and implementing 
regulations.  In the February 2000 RO decision, in statements 
of the case issued in July 2000 and April 2002, and in an 
April 2002 supplemental statement of the case, the veteran 
was given notice of the information and medical evidence 
necessary to substantiate the claims of entitlement to 
service connection for a seizure disorder and entitlement to 
a compensable rating for bilateral hearing loss, and of what 
was of record.  By inference this notice advised the veteran 
what additional evidence he needed to submit to prevail in 
his claims.

The RO has obtained the veteran's records from VA medical 
facilities, identified records of private medical care 
providers, and arranged for VA examinations.  There is no 
indication that there is any relevant evidence outstanding.  
Consequently, advising the veteran what evidence it was his 
responsibility to obtain would serve no useful purpose, but 
would merely delay the decision on his claims.  In sum, 
development is complete to the extent possible; VA duties to 
inform and assist are met; and the veteran is not prejudiced 
by the Board's review of the case based on the current 
record. 
Service Connection for a Seizure Disorder

Service medical records reveal that the veteran experienced a 
vasovagal syncope one day after entering onto active duty.  
The January 1983 clinical record documenting that episode 
shows that the admission diagnosis was "[rule out] seizure 
disorder."  The final diagnosis was vasovagal syncope.  The 
May 1985 report of medical history on his separation from 
service was negative for a seizure disorder, and clinical 
evaluations of his bodily systems were all normal.  The 
remainder of the service medical records are negative for any 
manifestation, diagnosis, or treatment of a seizure disorder.  

Essentially, the veteran contends that service connection is 
warranted for a seizure disorder because he had a "grand 
mal" seizure immediately after entering onto active duty.  
He contends that the January 1983 service medical record 
indicating he experienced a vasovagal syncope is in error, 
inasmuch as he did not have a "simple fainting spell," but 
had lost consciousness, convulsed, foamed at the mouth, and 
lost control of his bladder.  He reports that he continues to 
have seizures, and they have become progressively worse.  

Postservice medical evidence includes records from a private 
medical facility indicating that the veteran sustained 
multiple lacerations and hematomas to his face and skull 
after being assaulted and beaten with a tire iron in December 
1985.  After receiving emergency room care at the private 
facility for wounds sustained in the assault, the veteran was 
transferred to a VA medical facility where he received 
follow-up care for his injuries.  The records indicate the 
veteran was treated in an intensive care unit for six days, 
and hospitalized for an additional six days.  

VA inpatient and outpatient records dated from December 1989 
to January 2002 reveal that the veteran has been seen and 
treated for numerous medical problems, primarily 
psychological disorders.  Diagnoses shown in the records 
include alcohol dependence, adjustment disorder with 
depressed mood, bipolar disorder, manic depression, and 
depressive disorder.  The veteran has also been hospitalized 
on occasions due to suicide attempts.  
Many of the VA inpatient and outpatient records indicate that 
the veteran reported a history of a seizure disorder and 
various head trauma.  A March 9, 2000, outpatient record 
shows a diagnosis, in pertinent part, of history of pseudo-
seizures.  A March 31, 2000, VA mental health clinic report 
shows that the veteran asked to be hospitalized because he 
had a seizure "after 8 days off his Depakote."  The veteran 
stated that it was his first seizure in approximately 3 
years.  He told the physician that his seizures began after 
the December 1985 assault with a tire iron.  He stated that 
the seizures were "pretty constant" since the assault, and 
he had been taking Depakote since approximately 1990.  He 
recalled that he had been depressed since he was 16 years old 
and that he was depressed on active duty, but reported that 
he was not treated for depression during service.  Axis I 
diagnosis was organic affective disorder, bipolar.  The Axis 
III diagnosis was seizure disorder secondary to head trauma.  
Axis IV diagnosis was "[o]riginal severe:  having his head 
beaten, getting a seizure disorder."  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
epilepsies, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service notwithstanding that there is no record of 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Regarding the claim of service connection for a seizure 
disorder, either on a direct basis or on a presumptive basis, 
it is clear from the record that service connection is not 
warranted inasmuch as a seizure disorder was not manifested 
in service or in the first postservice year, and there is no 
competent (medical) evidence relating the seizure disorder to 
service.  In fact, the only competent evidence specifically 
on that point, the March 31, 2000 diagnosis by a VA 
physician, is to the effect that the veteran has a seizure 
disorder secondary to head trauma.  There is no medical 
opinion to the contrary.

The veteran's own statements regarding a nexus between any 
in-service incident or injury and his current seizure 
disorder, cannot by themselves establish the nexus between 
his current seizure disorder and his military service.  He is 
a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
current seizure disorder is causally related to his military 
service, service connection for a seizure disorder is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply in this case as the preponderance of the evidence is 
against the claim.  

Compensable Rating for Bilateral Hearing Loss 

On VA audiological evaluation in April 1999, audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
65
65
LEFT
5
45
55
55

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 46 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
92 percent in the left ear.  The diagnosis was bilateral 
slightly asymmetrical sensorineural hearing loss, mild in the 
right ear at 1500 Hertz, and dropping to a moderately severe 
loss at 3000 to 6000 Hertz; with the left ear showing 
moderate sensorineural hearing loss at 2000 Hertz, dropping 
to moderate hearing loss at 3000 to 4000 Hertz.  

On VA audiological evaluation in March 2002, audiometry 
revealed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
45
55
60
LEFT
10
45
55
55

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 43 decibels in the right ear 
and 41 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  The diagnosis was mild to 
severe sensorineural hearing loss in the right ear from 1500 
to 8000 Hertz, and mild to moderate sensorineural hearing 
loss in the left ear from 1500 to 8000 Hertz.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

At the outset, it is noteworthy that the criteria for rating 
hearing loss disability were amended while this appeal was 
pending.  As a practical matter, the specific criteria for 
rating the level of hearing shown in the instant case 
underwent no significant change.  Consequently, to avoid 
confusion, the discussion will be in terms of the current 
rating provisions.  When findings on audiometric studies 
during the evaluation period (since service connection was 
granted) are compared to Table VI of the rating schedule, the 
results are that the veteran had level I hearing in each ear 
in April 1999; and level I hearing in each ear in March 2002.  
These combinations warrant a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII, Code 6100.  No examination has 
shown an exceptional pattern of hearing (as specified in 
38 C.F.R. § 4.86), so as to permit rating under alternate 
criteria.  Consequently, the schedular criteria do not allow 
for a compensable rating in this case.  (And, as hearing 
acuity levels have remained consistent throughout the appeal 
period, staged ratings are not for consideration.)

The matter of an extraschedular rating under 38 C.F.R. 
§ 3.321 has not been raised specifically.  The Board's review 
of the evidence did not disclose any evidence of factors such 
as frequent hospitalizations or marked interference of 
employment due to the hearing loss disability so as to lead 
to a conclusion that the matter of an extraschedular rating 
is raised by the record.
As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345(1992).  
Accordingly, the claim of entitlement to a compensable rating 
for bilateral hearing loss must be denied.  


ORDER

Service connection for a seizure disorder is denied.

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

